Thomas, J.
1. The appointment of Mr. Vose as district attorney pro tempore was in conformity with the well settled practical construction of the statute.
2. If “stringent reasons” were requisite to justify the appointment of Mr. Burt to assist the district attorney, they are found in the facts developed by the bill of exceptions.
3. The reasons given in the argument for Mr. Burt’s not be ing a suitable person, seem to us to indicate his peculiar fitness. They show a knowledge of the case, but no interest in the result.
4. We see no ground for excepting the statements made by the defendant before the fire inquest from the ordinary rule which allows the admissions or confessions of the defendant to be given in evidence against him. It appeared that he was duly summoned and sworn; and that his testimony was reduced to writing and signed by him. There was nothing to show that the testimony was not accurately stated.
The only objection relied up on in the argument is, that the witness was not cautioned that he need not criminate himself. This objection is not sustained as matter of fact. Whether or not the magistrate gave such caution to the witnesses would constitute no part of his record. St. 1854, c. 424. If it was his duty to give such caution, we may not presume that he omitted to give it. The statements of the defendant, in writing and signed by him, were clearly competent evidence against him, unless it was made to appear that something was done, or omitted to be done, which would take them out of the general rule. Full opportunity was given to the defendant to do this, but he declined to use it.
This ground disposes of the case. But we do not wish to be understood as expressing an opinion that such caution to the *504defendant was necessary, or that a failure to give it would render his statements incompetent evidence against him.

Exceptions overruled.